Citation Nr: 9911952	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric condition, to include the issue of 
whether the claim is well grounded.

2.  Entitlement to an increased rating for post-operative 
residuals of cartilage damage and loose bodies of the right 
knee, currently evaluated as 10 percent disabling, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1998).

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee with loose bodies of 
synovial chondromatosis, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (1998).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1964 to 
March 1965.

The issues on appeal arise from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  By this rating 
decision, the RO confirmed a 10 percent rating for post-
operative residuals of cartilage damage and loose bodies of 
the right knee.  By the same rating decision, the RO granted 
service connection for degenerative arthritis of the left 
knee with loose bodies of synovial chondromatosis, and 
assigned a 10 percent rating effective from July 14, 1997.  
By the same rating decision, the RO also denied service 
connection for anxiety and depression as secondary to the 
veteran's service connected right knee disability. 

All issues, except the issue of whether the claim for 
secondary service connection for an acquired psychiatric 
disability is well grounded, will be the subject of the 
REMAND portion of this decision.

FINDING OF FACT

The claim for secondary service connection for an acquired 
psychiatric disability is plausible.

CONCLUSION OF LAW

The claim of secondary service connection for an acquired 
psychiatric disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is alleging that he has a chronic psychiatric 
disability which is secondary to his service connected 
disabilities.  M. I. Ranavaya, M.D., M.S., has opined that 
the veteran's physical pain aggravates his anxiety and 
depression.  The veteran alleges pain from his service 
connected knee disabilities.  A VA examiner in February 1998 
noted that the veteran's depressive symptoms can be 
attributed to his multiple medical conditions.  A VA examiner 
in October 1998 was of the opinion that the veteran had a 
mood disorder due to a general medical condition (knee pain 
and coronary artery disease).  (The veteran is not service 
connected for this latter disability.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).  

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A.  § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran in this case has submitted medical evidence that 
renders his claim for secondary service connection plausible.  
He has submitted medical evidence that he has a psychiatric 
condition and there is evidence suggesting a relationship 
between that psychiatric condition and his service connected 
disabilities.  Since a well grounded claim has been 
submitted, the VA now has an obligation to assist the veteran 
in the development of that claim.  Such assistance is 
discussed in the REMAND section below.

ORDER

To the extent that the claim for secondary service connection 
for an acquired psychiatric disability is well grounded, the 
appeal is granted, subject to the REMAND decision below. 


REMAND

Concerning his claim for service connection for an acquired 
psychiatric condition as secondary to or aggravated by 
service-connected disabilities, the Board first notes the 
veteran is currently service connected for three 
disabilities: (1) post-operative residuals of cartilage 
damage and loose bodies of the right knee; (2) degenerative 
arthritis of the left knee with loose bodies of synovial 
chondromatosis; and (3) tonsillitis.  

In February 1998, the veteran underwent a mental disorders 
examination for VA purposes.  The examiner noted that the 
veteran's medical history involved knee surgeries, 
tonsillitis, and coronary artery disease (a condition which 
is not service connected).  While the VA examiner concluded 
that the veteran had depressive symptoms, he also concluded 
that these symptoms could "be attributed to [the veteran's] 
multiple medical conditions."  The veteran underwent another 
VA mental disorders examination in October 1998.  The 
examiner diagnosed the veteran as having, in pertinent part, 
"[m]ood disorder due to a general medical condition (knee 
pain, coronary artery disease), depressive features."  

The Board further notes that in his March 1995 letter 
(associated with the claims file in July 1997), Dr. Ranavaya 
wrote that the veteran suffered from anxiety, depression, 
panic disorder, and chronic fatigue.  Dr. Ranavaya noted that 
the veteran had coronary artery disease as well as orthopedic 
impairment resulting from previous knee surgeries.  Dr. 
Ranavaya concluded, in pertinent part, that the veteran's 
"physical pain further aggravates his anxiety and 
depression."  Although Dr. Ranavaya's diagnosis of the 
veteran's psychiatric condition differs from those of the VA 
examiners, he does appear to suggest that a relationship 
exists between the (albeit unspecified "physical pain") and 
his psychiatric symptoms.  Thus, relevant evidence may exist 
or could be obtained that would, if true, be relevant and 
necessary for full, fair adjudication of the appellant's 
claim concerning service connection for an acquired 
psychiatric condition as secondary to service-connected 
disabilities.  Therefore, the RO should request the 
appellant's assistance in obtaining a written clarification 
of any opinion Dr. Ranavaya has regarding the relationship 
between any psychiatric condition the veteran may have and 
his specific service connected disabilities.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Graves v. Brown, 9 Vet. App. 
172 (1996). 

Moreover, in Allen v. Brown, 7 Vet.App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that when aggravation 
of a veteran's nonservice-connected disorder is proximately 
due to or the result of a service-connected disability, the 
veteran is entitled to receive compensation for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Inasmuch as the RO has not 
addressed whether the veteran's service-connected 
disabilities aggravated any nonservice-connected psychiatric 
condition, additional development is required.  Specifically, 
a new psychiatric examination for VA purposes should be 
conducted to reconcile the various diagnoses assigned to the 
veteran's psychiatric symptoms and to determine whether it is 
as least as likely as not that any acquired psychiatric 
condition is secondary to or aggravated by the veteran's 
service connected disabilities.  The degree of any existing 
aggravation must also be determined.  Finally, as there 
appears to be conflicting opinions from the VA physicians and 
the private physician, clarification is needed to resolve 
this matter.

Concerning the ratings assigned to the veteran's service 
connected knee disabilities, the Board finds that a new 
orthopedic examination is also necessary.  In DeLuca v. 
Brown, the Court held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Board finds that the VA joint examinations conducted in 
August 1997 and February 1998 failed to adequately provide 
information as to whether the veteran's knee disabilities 
significantly limited his functional ability during flare-ups 
or when the knees were repeatedly used over time.  There was 
also no mention as to whether either knee exhibited excess 
fatigability or incoordination.  Therefore, a new orthopedic 
examination for VA purposes is warranted to adequately 
evaluate the veteran's claims concerning his knees.  
Moreover, in VAOPGCPREC 23-97 (July 1, 1997), it was held 
that a claimant who has arthritis and instability of the knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  Consideration should be given by the RO to this 
opinion.  See also Esteban v. Brown, 6 Vet.App. 259 (1994). 

Although he has been examined previously for VA purposes, the 
importance of new examinations to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with 
claims for increased rating, shall result in denial of those 
claims.  38 C.F.R. § 3.655 (1998).

In its October 1997 rating decision, the RO determined that 
the veteran's knee disabilities did not present such an 
exception or unusual disability picture to as to render 
impractical the application of the regular schedular 
standards.  The veteran confirmed that he was seeking 
extraschedular ratings in a typewritten statement associated 
with the claims file in January 1998. 

In Spurgeon v. Brown, 10 Vet.App. 194 (1997), the Court 
concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected wrist disability affected 
his employment.  The Court noted that one of the criteria for 
purposes of determining whether to award an extraschedular 
rating in "exceptional" cases under 38 C.F.R. § 3.321(b)(1) 
is a showing that a disability causes "marked interference 
with employment".  In Spurgeon, the appellant testified that 
his wrist condition had "quite disturbed" his work and that 
he had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of his ultimate responsibility in furnishing these most 
relevant records in relation to the claim to extraschedular 
benefits under 38 C.F.R. § 3.321 (b) (1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

The Board notes that in November 1997, the RO received the 
copy of a decision granting the veteran disability benefits 
from the Social Security Administration.  This decision was 
not accompanied by copies of medical records utilized by the 
Social Security Administration in granting the benefits.  The 
RO should contact the Social Security Administration and 
obtain copies of all medical treatment records pertaining to 
the veteran.  In Hayes v. Brown, 9 Vet.App. 67 (1996), the 
Court held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration and 
to give that evidence appropriate consideration and weight.  
In this case, such records may prove relevant to the 
veteran's claims.

The most recent treatment records pertaining to the veteran 
were associated with the claims file in June 1997.  To ensure 
that the veteran's claims will receive fully informed 
evaluations, clinical data taking into account the veteran's 
psychiatric symptoms as well as the condition of his knees, 
since June 1997, should be obtained and reviewed.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran 
subsequent to June 1997, which have not 
already been associated with the claims 
file, should be obtained and made part 
of the record. 

2. The RO contact the veteran and ask him 
to furnish the names and addresses of 
private sources of any treatment he has 
received since June 1997.  After 
obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder. 

3.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include employment records documenting 
time lost from employment since 1997 due 
to his knee disabilities.  (Note:  Each 
knee joint should be discussed 
separately.)  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his knee disabilities 
in support of his claims for 
extraschedular evaluation.  Moreover, the 
veteran should submit an up-to-date 
employment history.  Any medical evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

4.  With any needed assistance from the 
veteran, the RO should contact Mohammed 
I. Ranavaya, M.D., Rt. 1 Box 5C, 
Chapmanville, WV 25508, and ask him to 
provide all treatment records of the 
veteran and all records used to form the 
opinion set forth in his March 1995 
letter to the effect that the veteran's 
"physical pain" aggravated his anxiety 
and depression.  Dr. Ranavaya should be 
asked to specify the body parts inferred 
by the term "physical pain," and should 
also be asked to provide all the reasons 
and bases for any conclusion that the 
veteran has an acquired psychiatric 
condition which is being aggravated by 
his service connected disabilities. 

5.  The RO should also request, from the 
Social Security Administration, the 
underlying medical records relied upon in 
granting the veteran Social Security 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  

6.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA psychiatric and orthopedic 
examinations.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
orthopedic examination, without good 
cause shown, will result in the denial of 
his claims for increased ratings.  A copy 
of this notification letter should be 
associated with the claims file. 

7.  The veteran should thereafter be 
afforded VA psychiatric and orthopedic 
examinations.  The claims folder must be 
made available to the examiners and 
reviewed by them before the examinations.  
A copy of this Remand decision must be 
provided. 

	Psychiatric examination 

a.  The psychiatric examination 
should be conducted by a physician 
different from those who examined 
the veteran in February 1998 and 
October 1998. 

b.  Following his/her examination of 
the veteran, the VA examiner should 
answer the following questions:  

i. Does the veteran have a 
chronic psychiatric disability?  
If so, what is the specific 
diagnosis of this disability?

ii.  If the veteran has a 
chronic psychiatric disability, 
is it at least as likely as not 
that the chronic psychiatric 
disability is proximately due 
to or the result of or is being 
aggravated by the veteran's 
service connected right knee 
disability, left knee 
disability and/or tonsillitis? 

iii.  If the veteran has a 
chronic psychiatric disability 
which is being aggravated by 
one or more of the veteran's 
service connected disabilities, 
what is the degree of 
aggravation? 

c.  Such tests as the examiner deems 
necessary should be performed.  The 
bases for any opinions expressed 
should be set forth in detail.  If 
the VA examiner disagrees with any 
opinions which contradict his or 
hers, including those of Dr. 
Ranavaya or the VA examiners who 
examined the veteran in February 
1998 and October 1998, the reasons 
for the disagreement should be set 
forth in detail.  If the examiner 
finds that it is not feasible to 
answer a particular question or 
follow a particular instruction, he 
or she should so indicate and 
explain the reason.

Orthopedic examination 

a.  The examiner should provide 
the ranges of motion in degrees 
of the right and left knees.  
For VA purposes, normal knee 
flexion is to 140 degrees, and 
normal knee extension is to 0 
degrees.  The examiner should 
note whether the veteran has 
mild, moderate, or severe 
recurrent subluxation or 
lateral instability. 

b.  The examiner should 
indicate whether the veteran's 
right knee and/or left knee 
exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

c.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
right knee and/or left knee is 
used repeatedly over time.  
This determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

d.  Such tests as the examiner deems 
necessary, including any X-rays, 
should be performed.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

8.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

10.  After the above development is 
completed, the RO should again consider 
the appropriateness of referring the 
veteran's claims to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

11.  Thereafter, the RO should again 
review the record.  If the veteran's 
claims concerning service connection for 
an acquired psychiatric disability 
secondary to service connected 
disabilities, an increased rating for 
post-operative residuals of cartilage 
damage and loose bodies of the right 
knee, to include the issue of entitlement 
to an extraschedular rating under 38 
C.F.R. § 3.321 (1998), and a rating in 
excess of 10 percent for degenerative 
arthritis of the left knee with loose 
bodies of synovial chondromatosis, to 
include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321 (1998), remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, to include discussion of DeLuca, 
38 C.F.R. § 3.321, and the provisions of 
38 C.F.R.  § 3.655, if appropriate.  The 
provisions of Allen v. Brown, 7 
Vet.App. 439 (1995) should be considered 
in relation to the veteran's claim for 
service connection.  In relation to the 
veteran's claim for a rating in excess of 
10 percent for degenerative arthritis of 
the left knee with loose bodies of 
synovial chondromatosis, consideration 
should also be given to the recent case 
of Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  Therein, the 
Court held that with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  Finally, 
consideration should be given to whether 
any existing limitation of motion and 
instability in either knee may be rated 
separately.  See VAOPGCPREC 23-97.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the veteran's claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

